NEWS RELEASE FORWARD AIR CORPORATION REPORTS FOURTH QUARTER AND FISCAL 2 ANNOUNCES QUARTERLY CASH DIVIDEND GREENEVILLE, Tenn.—(BUSINESS WIRE) – February 14, 2011—Forward Air Corporation (NASDAQ:FWRD) today reported results for the fourth quarter and year ended December 31, 2010. Operating revenue for the quarter ended December 31, 2010 increased 13.0% to $133.3 million from $118.0 million for the same quarter in 2009.Income from operations was $18.7 million, compared with $12.1 million for the fourth quarter of 2009, an increase of 54.5%.As a percent of operating revenue, income from operations increased to 14.0% from 10.3% for the same quarter last year.Net income during the period increased by $5.5 million, or 88.0%, to $11.8 million from $6.3 million in the fourth quarter of 2009.Net income per diluted share for the fourth quarter of 2010 was $0.41 compared with $0.22 in the same quarter in 2009, an increase of 86.4%. Operating revenue for the year ended December 31, 2010 increased 15.9% to $483.9 million from $417.4 million for the year ended December 31, 2009.Income from operations was $53.7 million, compared with $18.6 million in 2009.The Company’s net income for the year ended December 31, 2010, was $32.0 million, compared with $9.8 million in 2009.Net income per diluted share for the year ended December 31, 2010 was $1.10 compared with $0.34 in 2009.The income from operations, net income and net income per diluted share for the year end December 31, 2009 included the impact of a $7.2 million pre-tax charge for the impairment of goodwill and other intangible assets. Bruce A. Campbell, Chairman, President and CEO, said, "Solid demand for our airport-to-airport service along with strong pricing delivered outstanding results for the fourth quarter. We were most encouraged by the continued positive leverage of our business model which produced a 370 basis point improvement as compared to the fourth quarter of 2009. The resulting 86.0% operating ratio is our best operating performance since the third quarter of 2008.We are pleased with our continued progress toward attaining the returns and margins our shareholders have come to expect from Forward Air.” Commenting further, Mr. Campbell said, “We were also encouraged by the fourth quarter performance of our Forward Air Solutions segment. With a continued firming of the economy, further success penetrating complementary industry verticals and on-going cost control initiatives, we expect this segment to be a profitable contributor in 2011.” In closing, Mr. Campbell said, “We expect that improving macroeconomic trends as well as positive trends specific to Forward Air will continue throughout 2011. Utilizing our dedicated team of employees and independent contractors we intend to take full advantage of this improved operating environment in order to drive maximum value to our shareholders.” In commenting further on the quarter, Rodney L. Bell, Senior Vice President and CFO said, “Strong free cash flow of $40.1 million allowed us to increase cash by $32.5 million to end 2010 with $74.5 million on our balance sheet. Consistent with the end of 2009, we closed 2010 with $50 million outstanding on our line of credit and had $38.3 million available on our credit facility.” Commenting on the Company’s guidance for the first quarter, Mr. Bell said, “We anticipate our first quarter 2011 revenues will increase in the range of 9% to 13% over the comparable 2010 period, and we expect income per diluted share to be between $0.20 and $0.24 per share. This compares to $0.12 per share in the first quarter of 2010.” On February 11, 2011, our Board of Directors declared a quarterly cash dividend of $0.07 per share of common stock. The dividend is payable to shareholders of record at the close of business on March 13, 2011, and is expected to be paid on March 28, 2011. This quarterly dividend is pursuant to a cash dividend policy approved by the Board of Directors, which anticipates a total annual dividend of $0.28 per share of common stock, payable in quarterly increments of $0.07 per share of common stock. The actual declaration of future cash dividends, and the establishment of record and payment dates, is subject to final determination by the Board of Directors each quarter after its review of the Company’s financial performance. Review of Financial Results Forward Air will hold a conference call to discuss fourth quarter and year end 2010 results on Tuesday, February 15, 2011 at 9:00 a.m. EST.The Company’s conference call will be available online at www.forwardair.com or by dialing 800-841-9385, passcode A replay of the conference call will be available at www.forwardair.com beginning shortly after the completion of the live call. About Forward Air Corporation Forward Air Corporation operates two business segments, Forward Air, Inc. and Forward Air Solutions, Inc. Forward Air, Inc. is a high-service-level contractor to the air cargo industry providing time-definite ground transportation services through a network of terminals located on or near major airports in 84 cities in the United States and Canada. It provides these services as a cost-effective alternative to air transportation of cargo that must be delivered at a specific time but is relatively less time-sensitive than traditional air freight or when air transportation is not economical. Forward Air Solutions, Inc. is a provider of pool distribution services. Pool distribution involves the consolidation and shipment of several smaller less-than-truckload shipments to a common area or region. Once at the regional destination, the loads are deconsolidated, then grouped with other shipments with common delivery points, and delivered in a very precise, time-sensitive manner. Our pool distribution network consists of terminals and service locations in 19 cities within the Mid-Atlantic, Southeast, Midwest and Southwestern United States. Forward Air Corporation Consolidated Condensed Statements of Income (In thousands, except per share data) (Unaudited) Three months ended Year ended December 31, December 31, December 31, December 31, Operating revenue: Forward Air Airport-to-airport $ Logistics Other Forward Air Solutions Pool distribution Total operating revenue Operating expenses: Purchased transportation Forward Air Airport-to-airport Logistics Other Forward Air Solutions Pool distribution Total purchased transportation Salaries, wages and employee benefits Operating leases Depreciation and amortization Insurance and claims Fuel expense Other operating expenses Impairment of goodwill and other intangible assets Total operating expenses Income from operations Other income (expense): Interest expense (173 ) (202 ) (730 ) (670 ) Other, net 53 20 90 69 Total other expense (120 ) (182 ) (640 ) (601 ) Income before income taxes Income taxes Net income $ Net income per share: Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted Dividends per share: $ 2 Forward Air Corporation Condensed Consolidated Balance Sheets (In thousands) (Unaudited) December 31, December 31, 2009 (a) Assets Current assets: Cash $ $ Accounts receivable, net Other current assets Total current assets Property and equipment Less accumulated depreciation and amortization Total property and equipment, net Goodwill and other acquired intangibles: Goodwill Other acquired intangibles, net Total goodwill and other acquired intangibles Other assets Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Current portion of debt and capital lease obligations Total current liabilities Debt and capital lease obligations, less current portion Other long-term liabilities Deferred income taxes Shareholders’ equity: Common stock Additional paid-in capital Retained earnings Total shareholders’ equity Total liabilities and shareholders’ equity $ $ (a) Taken from audited financial statements, which are not presented in their entirety. 3 Forward Air Corporation Condensed Consolidated Statements of Cash Flows (In thousands) (Unaudited) Three Months Ended December 31, December 31, Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization Share-based compensation Gain on disposal of property and equipment 78 7 Provision for (recovery) loss on receivables (254 ) 14 Provision for revenue adjustments Deferred income taxes (1,572 ) Tax (benefit) expense for stock options exercised (166 ) Changes in operating assets and liabilities Accounts receivable (198 ) (3,214 ) Prepaid expenses and other current assets Accounts payable and accrued expenses (5,883 ) Net cash provided by operating activities Investing activities: Proceeds from disposal of property and equipment 69 39 Purchases of property and equipment (3,259 ) (2,019 ) Other (224 ) (33 ) Net cash used in investing activities (3,414 ) (2,013 ) Financing activities: Payments of debt and capital lease obligations (173 ) (386 ) Proceeds from exercise of stock options Payments of cash dividends (2,033 ) (2,028 ) Common stock issued under employee stock purchase plan Cash settlement of share-based awards for minimum tax withholdings (7 ) Tax benefit (expense) for stock options exercised (371 ) Net cash used in financing activities (1,435 ) (2,654 ) Net increase in cash Cash at beginning of period Cash at end of period $ $ 4 Forward Air Corporation Condensed Consolidated Statements of Cash Flows (In thousands) (Unaudited) Year ended December 31, December 31, Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization Impairment of goodwill and other intangible assets Share-based compensation Gain on disposal of property and equipment (570 ) (6 ) Provision for recovery on receivables (52 ) (60 ) Provision for revenue adjustments Deferred income taxes (4,581 ) Tax (benefit) expense for stock options exercised (194 ) Changes in operating assets and liabilities Accounts receivable (8,580 ) (844 ) Prepaid expenses and other current assets (40 ) Accounts payable and accrued expenses Net cash provided by operating activities Investing activities: Proceeds from disposal of property and equipment Purchases of property and equipment (15,148 ) (20,847 ) Other (224 ) Net cash used in investing activities (13,890 ) (20,205 ) Financing activities: Payments of debt and capital lease obligations (895 ) (1,549 ) Proceeds from exercise of stock options 8 Payments of cash dividends (8,121 ) (8,109 ) Common stock issued under employee stock purchase plan Cash settlement of share-based awards for minimum tax withholdings (249 ) Tax benefit (expense) for stock options exercised (370 ) Net cash used in financing activities (7,636 ) (10,032 ) Net increase in cash Cash at beginning of period Cash at end of period $ $ 5 Forward Air Corporation Segment Information (In millions) (Unaudited) Three months ended December 31, Percent of December 31, Percent of Percent Revenue Revenue Change Change Operating revenue Forward Air $ 83.3 % $ 80.6 % $ % FASI (0.7 ) (3.0 ) Intercompany Eliminations (0.4 ) (0.3 ) (0.4 ) (0.3 ) Total Purchased transportation Forward Air FASI Intercompany Eliminations (0.4 ) (0.4 ) Total Salaries, wages and employee benefits Forward Air FASI (0.8 ) (8.6 ) Total Operating leases Forward Air FASI (0.4 ) (17.4 ) Total Depreciation and amortization Forward Air FASI Total Insurance and claims Forward Air (0.5 ) (23.8 ) FASI Total (0.4 ) (14.3 ) Fuel expense Forward Air FASI Total Other operating expenses Forward Air FASI (0.1 ) (5.6 ) Total Income from operations Forward Air FASI (0.2 ) (10.0 ) Total $ 14.0 % $ 10.3 % $ % 6 Forward Air Corporation Segment Information (In millions) (Unaudited) Year ended December 31, Percent of December 31, Percent of Percent Revenue Revenue Change Change Operating revenue Forward Air $ 85.3 % $ 83.0 % $ 19.2 % FASI Intercompany Eliminations (1.5 ) (0.3 ) (1.4 ) (0.4 ) (0.1 ) Total Purchased transportation Forward Air FASI Intercompany Eliminations (1.3 ) (86.7 ) (1.3 ) Total Salaries, wages and employee benefits Forward Air FASI (2.3 ) (6.9 ) Total Operating leases Forward Air (0.1 ) (0.5 ) FASI (0.9 ) (10.5 ) Total (1.0 ) (3.7 ) Depreciation and amortization Forward Air FASI Total Insurance and claims Forward Air (1.4 ) (18.4 ) FASI Total (1.3 ) (13.4 ) Fuel expense Forward Air FASI Total Other operating expenses Forward Air FASI (0.3 ) (4.4 ) Intercompany Eliminations (0.2 ) (13.3 ) (0.1 ) (0.1 ) Total Impairment of goodwill and other intangible assets Forward Air (0.2 ) (100.0 ) FASI (7.0 ) (100.0 ) Total (7.2 ) (100.0 ) Income (loss) from operations Forward Air FASI (0.2 ) (0.3 ) (8.3 ) (11.4 ) (97.6 ) Total $ 11.1 % $ 4.4 % $ 188.7 % 7 Forward Air Corporation Forward Air Inc. Operating Statistics Three months ended December 31, December 31, Percent Change Operating ratio 84.8 % 89.4 % (5.1 ) % Business days (1.6 ) Business weeks (1.6 ) Airport-to-airport: Tonnage Total pounds ¹ Average weekly pounds ¹ Linehaul shipments Total linehaul Average weekly Forward Air Complete shipments As a percentage of linehaul shipments 13.8 % 12.6 % Average linehaul shipment size (0.3 ) Revenue per pound ² Linehaul yield $ $ Fuel surcharge impact Forward Air Complete impact Total airport-to-airport yield $ $ Logistics: Miles Owner operator ¹ Third party ¹ Total Miles Revenue per mile $ $ (0.6 ) Cost per mile $ $ % ¹ - In thousands ² - In cents per pound; percentage change is expressed as a percent of total yield. 8 Forward Air Corporation Forward Air Inc. Operating Statistics Year ended December 31, December 31, Percent Change Operating ratio 86.9 % 92.2 % (5.7 ) % Business days (0.4 ) Business weeks (0.4 ) Airport-to-airport: Tonnage Total pounds ¹ Average weekly pounds ¹ Linehaul shipments Total linehaul Average weekly Forward Air Complete shipments As a percentage of linehaul shipments 13.6 % 12.7 % Average linehaul shipment size Revenue per pound ² Linehaul yield $ $ Fuel surcharge impact Forward Air Complete impact Total airport-to-airport yield $ $ Logistics: Miles Owner operator ¹ Third party ¹ Total Miles Revenue per mile $ $ Cost per mile $ $ % ¹ - In thousands ² - In cents per pound; percentage change is expressed as a percent of total yield. 9 Important Information This press release contains “forward-looking statements,” as defined in Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements are statements other than historical information or statements of current condition and relate to future events or our future financial performance. Some forward-looking statements may be identified by use of such terms as “believes,” “anticipates,” “intends,” “plans,” “estimates,” “projects” or “expects.” Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. The following is a list of factors, among others, that could cause actual results to differ materially from those contemplated by the forward-looking statements: economic factors such as recessions, inflation, higher interest rates and downturns in customer business cycles, our inability to maintain our historical growth rate because of a decreased volume of freight moving through our network or decreased average revenue per pound of freight moving through our network, increasing competition and pricing pressure, surplus inventories, loss of a major customer, the creditworthiness of our customers and their ability to pay for services rendered, our ability to secure terminal facilities in desirable locations at reasonable rates, the inability of our information systems to handle an increased volume of freight moving through our network, changes in fuel prices, claims for property damage, personal injuries or workers’ compensation, employment matters including rising health care costs, enforcement of and changes in governmental regulations, environmental and tax matters, the handling of hazardous materials, the availability and compensation of qualified independent owner-operators and freight handlers needed to serve our transportation needs and our inability to successfully integrate acquisitions. As a result of the foregoing, no assurance can be given as to future financial condition, cash flows or results of operations.We undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. -END- CONTACT: Forward Air Corporation Rodney L. Bell, 423-636-7000 rbell@forwardair.com
